Citation Nr: 0312987	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-13 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), anxiety, and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from January 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD, anxiety, and major depression.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The appellant's representative specifically asserts that VA 
has not complied with the notification requirements of the 
VCAA, and requests compliance with those requirements and 
readjudication of her claim following compliance.

The Board notes that the February 2003 Supplemental Statement 
of The Case (SSOC) sets forth the VCAA verbatim.  The Board 
further notes the RO, in a March 2001 letter, informed the 
appellant of the enactment of the VCAA, that the VCAA 
requires VA to develop for evidence to substantiate a claim, 
and that the appellant's claim would be reviewed under the 
guidelines of the VCAA.  The Board also notes, however, that 
the March 2001 letter does not specify to which of the 
appellant's claims it is addressing, it does not inform the 
appellant what evidence is necessary to substantiate her 
claim, and it does not specify who will obtain what 
information or evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The appellant, via a May 1997 letter of her representative, 
submitted a treatment report by her VA Women's Trauma 
Counselor, and a May 1997 seven page statement submitted as 
information in support of claim for service connection for 
PTSD.  These items are not listed on the January 1998 SOC.  
Further, the claim file does not reflect any inquiries 
intended to develop the information in the appellant's May 
1997 statement.

Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the appellant 
which specifically addresses the VCAA and 
its requirements of notice and assistance 
for her PTSD claim.  In addition to the 
other required information, the letter 
should specifically inform the appellant 
of the evidence already obtained by the 
RO and associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence she is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  Request the Army Personnel Center or 
other appropriate organization to provide 
more detail records regarding the 
appellant's unit of assignment during the 
Persian Gulf War (PGW).  Request the Army 
Research Center or other appropriate 
organization to search for any unit 
histories or other documents related to 
the appellant's unit which may be 
available to provide verification of the 
appellant's claimed stressors during the 
PGW.

3.  Thereafter, and whether records are 
obtained or not, a VA psychiatric 
examination should be conducted.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examiner should specifically identify any 
psychiatric disorder that is present.  
Thereafter, after examining the veteran 
and reviewing the claims folder, the 
examiner should enter an opinion as to 
whether the disorder found is related to 
service or in-service event, or is 
unrelated to service.

4.  Following completion of the 
development requested above and after 
receipt of any additional evidence the 
appellant may submit, the RO should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal continue to be 
denied, the veteran and her 
representative should be furnished a SSOC 
and provided an appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



